In an action to recover damages for personal injuries, etc., the plaintiffs appeal, as limited by their brief, from so much of an order of the Supreme Court, Westchester County (Smith, J.), dated September 28, 2007, as granted that branch of the defendant’s motion which was for summary judgment dismissing the complaint.
Ordered that the order is reversed insofar as appealed from, on the law, with costs, and that branch of the defendant’s motion which was for summary judgment dismissing the complaint is denied.
In support of its motion, the defendant failed to demonstrate, prima facie, its entitlement to judgment as a matter of law. Accordingly, that branch of the motion which was for summary judgment dismissing the complaint should have been denied (see CPLR 3212). Skelos, J.P., Ritter, Florio and Garni, JJ., concur. [See 17 Misc 3d 680.]